                                                                                            FILED
                                                                                           mar O't 2020
                                 IN THE UNITED STATES DISTRICT COURT                    S®
                                  FOR THE NORTHERN DISTRICT OF OHIO
                                             WESTERN DIVISION


         UNITED STATES OF AMERICA,                           INDICTMENT


                         Plaintiff,
                                                                           3:20 CR145
                                                                         JUDGE CARR
                V.                                           CASE NO. mac; .liinCiFKNFPP
                                                                      ■ Title 18, United States Code,
         RYAN JAMES GAGNET,                                             Section 875(c)

                         Defendant.


                                                   COUNT I
                     (Transmitting a Threatening Interstate Communication, 18 U.S.C. 875(c))

        The Grand Jury charges:

               On or about February 5, 2020 in the Northern District of Ohio, Western Division,

        Defendant RYAN JAMES GAGNET,knowingly and willfully did transmit in interstate and

        foreign commerce a communication containing a threat to injure the person of another, to wit:

        threatening to commit a mass shooting in Shorewood, Illinois, in violation of Title 18, United

        States Code, Section 875(c).




                                                            A TRUE BILL.




< Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government
        Act of 2002.



Of
O
